      Case 4:20-cv-01295 Document 11 Filed on 04/23/20 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

EDWARD L. SCHERER;                               §
Individually, and on behalf of all               §
others similarly situated,                       §
                                                 §
               Plaintiffs,                       §          CIVIL ACTION NO.
                                                 §             4:20-cv-01295
                                                 §
v.                                               §
                                                 §          JURY TRIAL DEMANDED
WELLS FARGO BANK, N.A.,                          §
                                                 §
               Defendant.                        §

            AGREED STIPULATION ON BRIEFING AND
     REQUEST FOR HEARING IN CONNECTION WITH PLAINTIFFS’
         MOTION FOR TEMPORARY RESTRAINING ORDER

       On April 22, 2020, Plaintiffs Edward L. Scherer and Donald Kowall,

individually, an on behalf of a putative class of others similarly situated (collectively

“Plaintiffs”), filed a Motion for Temporary Restraining Order against Wells Fargo

Bank, N.A. in the above-referenced matter (Dkt. 9).1

       Wells Fargo was only recently served with Plaintiff’s Original Complaint in

this lawsuit (Dkt. 1), and has not yet had an opportunity to file an answer or

responsive pleading. Nevertheless, Wells Fargo became aware of Plaintiffs’ request


1 In the same filing, Plaintiffs also included a request for a Preliminary Injunction. Nevertheless,
this stipulation relates solely to the timing and briefing associated with Plaintiffs’ Motion for
Temporary Restraining Order. If and to the extent a hearing on Plaintiffs’ Motion for Preliminary
Injunction is required, counsel will coordinate with each other to agree to an appropriate briefing
and hearing schedule, subject to Court approval.

                                                 1
     Case 4:20-cv-01295 Document 11 Filed on 04/23/20 in TXSD Page 2 of 3



for a Temporary Restraining Order yesterday evening, when it was emailed to the

Wells Fargo Investor Relations department. Accordingly, in an effort to

expeditiously resolve this matter, this morning Wells Fargo’s counsel reached out to

Plaintiffs’ counsel to seek an agreed briefing and hearing schedule.

      As a result, subject to the Court’s approval or change, the parties agree and

stipulate as follows:

   1. No later than 5:00 p.m. on Friday, April 24, 2020, Wells Fargo will file and
      serve on opposing counsel a response to Plaintiffs’ Motion for Temporary
      Restraining Order; and

   2. If Plaintiffs intend to file a reply, it will be filed and served on opposing
      counsel no later than 10:00 a.m. on Monday, April 27, 2020.

      In addition, the Parties respectfully request the Court schedule a hearing (via

telephone or video conference) on Plaintiffs’ Motion for Temporary Restraining

Order sometime during the afternoon of April 27, 2020, or anytime thereafter that

would be convenient to the Court’s schedule.

Dated: April 23, 2020                          Respectfully submitted,

                                               /s/ Salar Ali Ahmed
                                               Salar Ali Ahmed
                                               Texas Bar No. 24000342
                                               ALI S. AHMED, P.C.
                                               430 W. Bell Street
                                               Houston, Texas 77019
                                               (713) 898-0982
                                               aahmedlaw@gmail.com

                                               ATTORNEY FOR PLAINTIFFS



                                           2
Case 4:20-cv-01295 Document 11 Filed on 04/23/20 in TXSD Page 3 of 3




                                     /s/ Charles B. Hampton
                                     Charles B. Hampton
                                     Texas Bar No. 00793890
                                     MCGUIREWOODS LLP
                                     600 Travis St., Suite 7500
                                     Houston, Texas 77002
                                     (713) 353-6683 / (832) 214-9936 (Fax)
                                     champton@mcguirewoods.com

                                     Christopher M. Viapiano
                                     (pro hac vice to be filed)
                                     SULLIVAN & CROWELL LLP
                                     1700 New York Ave., N.W., Suite 700
                                     Washington, DC 20006-5215
                                     (202) 956-7500
                                     viapianoc@sullcrom.com

                                     Nicolas Bourtin
                                     (pro hac vice to be filed)
                                     SULLIVAN & CROWELL LLP
                                     125 Broad Street
                                     New York, NY 10004-2498
                                     (212) 558-4000
                                     bourtinn@sullcrom.com

                                     Sverker K. Högberg
                                     (pro hac vice to be filed)
                                     SULLIVAN & CROWELL LLP
                                     1870 Embarcadero Road
                                     Palo Alto, CA 94303-3308
                                     (650) 461-5600
                                     hogbergs@sullcrom.com

                                     ATTORNEYS FOR
                                     WELLS FARGO BANK, N.A.




                                 3
